02-10-394-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00394-CV 
 
 



Isabella P. Chancellor


 


APPELLANT




 
V.
 




JPMorgan Chase Bank, N.A.,
  JPMorgan Chase & Co., David Munson, Deborah Pointer, and Wendy Boots


 


APPELLEES 



 
 
------------
 
FROM THE
67th District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
Appellant
filed a notice of appeal from the trial court=s July
27, 2010 “Final Order Of Dismissal Without Prejudice.”  The trial court subsequently granted appellant=s
motion to reinstate on November 1, 2010, while it still had plenary
jurisdiction over the case.  See
Tex. R. Civ. P. 165a(3).
On November
3, 2010, we informed the parties that it appeared the trial court=s
granting of appellant’s motion to reinstate rendered this appeal moot and that
the appeal would be dismissed as moot unless, on or before Monday, November 15,
2010, appellant filed a response showing grounds for continuing the
appeal.  Appellant responded, agreeing
that the appeal should be dismissed as moot. 
Accordingly,
on this court=s
own motion, we dismiss the appeal as moot. See Tex. R. App. P. 43.2(f).
 
PER
CURIAM
 
PANEL:  GABRIEL, J.;
LIVINGSTON, C.J.; and DAUPHINOT, J.  
 
DELIVERED:  November 18, 2010




[1]See Tex. R. App. P. 47.4.